



Exhibit 10.50
August 12, 2016


David Goulden
85 Nayatt Road
Barrington, RI 02806


Dear David,


We are excited to have you join the Dell Technologies leadership team and want
to share more information with you about your role once the transaction is
complete. Following the closing of the acquisition of EMC (the “Dell/EMC
transaction”) by Denali Holding Inc. (Denali), your title will be President,
Enterprise Solutions reporting to Michael Dell. Your principal place of work
will be Hopkinton, MA.


Set forth below are the material compensation components for EMC executives who
will become ELT members at Dell Technologies following the Dell/EMC transaction
by Denali.


Base Salary Your base salary will remain unchanged: $32,692.31 biweekly
($850,000 annualized).


Annual Incentive You will remain on your current EMC annual incentive program
with the same payout opportunity through the end of Denali’s fiscal year 2017
(February 3, 2017). Beginning in fiscal 2018 (February 4, 2017) you will be
eligible to participate in Dell’s annual incentive program and earn an annual
bonus thereunder, targeted at 100% of your eligible compensation. Dell reserves
the right to vary the terms and amount of your bonus, depending upon your
performance, the company’s financial results and attainment of strategic
corporate initiatives.


Special Incentive Bonus (SIB) As a top leader in the company, beginning in
fiscal year 2018, you will also be eligible for a discretionary cash-based
annual SIB of up to $3,000,000 in addition to your annual incentive opportunity.
Eligibility and award opportunity are reviewed annually, but your annual
opportunity will not decrease during the first three years. SIB achievement is
discretionary and may be conditioned upon the attainment of any applicable
performance goals, which goals may be based on your performance, the company’s
financial results and/or the attainment of strategic initiatives.


Special Sign-On Award After closing, you will receive a one-time $8,000,000
cash-based long-term incentive award that will vest ratably over three years
beginning February 15, 2017 (Fiscal 2018). This award is subject to the terms
and conditions in the Dell Inc. Long-Term Cash Incentive and Retention Award
Agreement attached hereto which provides, among other things, that the next vest
of this award will accelerate if you are terminated by Dell without your having
committed Serious Misconduct or you resign for good reason, and all vests will
accelerate if your employment is terminated due to your death or disability as
those terms are defined in that Award Agreement and Protection of Sensitive
Information, Non-Competition and Non-Solicitation Agreement.


Management Equity Program (MEP) As a top leader in the company, you will be
eligible to receive equity grants under our Management Equity Program. Following
the closing of the Dell/EMC transaction, you will receive a one-time grant under
the MEP of Denali Time Equity Awards (DTAs) and Denali Performance Equity Awards
(DPAs) having a total grant value of $30,000,000. DTAs and DPAs will settle in
shares of Denali Class C common stock upon vesting. The material terms of the
DTAs and DPAs are further described in the attached materials.


Benefits You will remain on your current benefits programs through calendar year
2016. We will have additional information about 2017 benefits later this year.


Additional Important Information


•
This summary and the terms, rights, and waivers described herein are contingent
upon the closing of the Dell/EMC transaction.

•
Your entitlement to and eligibility to participate in the benefits described
herein is subject to your execution of (1) the Change in Control Waiver
Agreement (a form of which is attached hereto) and (2) the Protection of
Sensitive Information, Noncompetition, and Nonsolicitation Agreement (a form of
which is attached hereto).

•
Equity and cash incentive awards described above will be subject to the terms
and conditions of the applicable plan and agreement.



1

--------------------------------------------------------------------------------





•
Dell compensation and benefit programs are subject to annual re-evaluation and
modification by our Board of Directors.

•
The rights and obligations under your agreements with EMC that remain in effect
following the closing of the Dell/EMC transaction and that have not otherwise
been superseded will be assigned to Dell Technologies upon the closing of the
Dell/EMC transaction to the extent such rights and obligations are not assigned
by operation of law.



Equity Rollover and Investment Opportunities As described in the Confidential
Information Memorandum – Rollover Opportunity and the documents provided
therewith, we have presented you with an opportunity to exchange a portion of
your outstanding EMC restricted stock units for (i) a deferred cash award and
(ii) a stock option to acquire a share of Denali Class C common stock having a
per share exercise price equal to the then current fair market value of a share
of Denali Class C common stock, each subject to vesting on the same vesting
schedule as the restricted stock unit for which it was exchanged (but with any
performance conditions deemed satisfied at the target level of performance). As
described in the Confidential Information Memorandum – Cash Purchase
Opportunity, we have also presented you with an opportunity to purchase Denali
Class C Common Stock for cash (i.e., using the proceeds received from the
closing of the Dell/EMC transaction). Please refer to the Confidential
Information Memoranda and the documents provided therewith that you received on
June 27, 2016 for more information about these two opportunities, as these
opportunities are made solely pursuant to Confidential Information Memoranda and
the documents provided therewith. These opportunities are each currently
scheduled to expire at 11:59 PM Central Time on August 12, 2016.


Acceptance To accept this offer, please sign and return the electronic copy you
receive within seven (7) days of receipt. Alternatively you may email a signed
copy to executive_compensation@dell.com or fax a signed copy to 512-283-7468.


We request that you keep the information included in this offer letter
confidential. We look forward you to joining Dell Technologies upon the
completion of the Dell/EMC transaction. Should you have any questions, or would
simply like further information, please do not hesitate to call me.


Sincerely,


/s/ Samuel A. Guess
Sam Guess
Vice President, Compensation and Benefits
Cell Phone: (###) ###-####


Enc.


Cc: Michael Dell


I accept this offer of employment on the terms and conditions set forth in this
letter:






Signed: /s/ David Goulden Date: August 12, 2016
































2

--------------------------------------------------------------------------------





Change In Control Waiver Agreement


In consideration of my offer of employment with Dell Inc., its affiliates and
successors (collectively, “Dell”) pursuant to the employment offer letter to
which this agreement is attached and in consideration of the benefits I may be
eligible for under the Protection of Sensitive Information, Noncompetition, and
Nonsolicitation Agreement attached hereto, and pursuant to Section 11 of the
Change in Control Severance Agreement entered into between me and EMC
Corporation, dated 12/31/2011 (the “EMC CIC Agreement”), I acknowledge and agree
that I hereby waive all rights to any payments or benefits I may be entitled to
under the EMC CIC Agreement and I hereby release Dell from any obligations it
may have under the EMC CIC Agreement, in each case, contingent upon and
effective as of the closing of the transactions pursuant to which EMC
Corporation will become an indirect, wholly-owned subsidiary of Denali Holding,
Inc.


/s/ David Goulden
Employee’s Signature


David Goulden
Employee’s Name (printed)


August 12, 2016
Date


RETURN THIS FORM WITH SIGNED OFFER LETTER




Acknowledged and Agreed on behalf of EMC Corporation,




By: /s/ Paul T. Dacier


Its: Executive Vice President and General Counsel




Acknowledged and Agreed on behalf of Denali Holding Inc.,


By: /s/ Samuel A. Guess


Its: Vice President, Compensation and Benefits






Goulden, David




3